Title: VII. Levi Lincoln’s Remarks on the Draft, 10 October 1803
From: Lincoln, Levi
To: Jefferson, Thomas


            
              
                Sir
              
              Washington Octo 10—1803
            
            I have perused, and reperused with increased satisffaction the proposed message which you did me the honor of submitting to my inspection. Was I obliged to maintain an exception to any part of it, I should select for that purpose, the close of the last paragraph but one. Would not the sentiment present itself more formidable to foreign nations, & less exceptionable to many of our citizens, if expressed in terms more general? Altho non intercourse, &, if possible, non consumption is, and always has been, my favorite system of defence against maritime aggressions, especially British; yet as it is a measure both in principle & practice, about which our citizens & even republicans, are zealously divided in their interest, feelings & opinions, I doubt the policy of awakening their sensibility pointedly on the subject, unless it should become necessary—or of even holding out to the aggressing nations, that non intercourse, is all they have to fear, should they continue their outrages—To leave such nations to fear the worst as the effects of their wrongs, and our citizens to hope for the best according to their several, but variant conceptions of what would be best, under possible oppressions, would not the closing sentence stand better if expressed in some such manner as the following? viz—“And supercede the necessity of considering how far” on principles of justice & self-respect, recourse ought to be had to one or more of those efficient measures obviously placed within our power—Under such a general expression, non intercourse with, or without other measures, might or might not be adopted in future as should be judged expedient, and in the mean time no particular claim would be given to a certain portion of our community, who above all things dreading such a measure, would endeavour by exaggerating its evils, to produce groundless fears & Jealousies in the minds of the people—My mind is but freely impressed with the ideas above expressed, yet as they occurred, I thought it my duty to submit them—
            I am Sir most respectfully your most obedt Sert 
            
              
                Levi Lincoln
              
            
          